DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2021, 07/22/2021, and 11/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings were submitted on 03/18/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 25, 26, 31, 32, 35, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong (US 20180285065 A1).


Regarding claims 21 and 31, Jeong teaches:
“a data processing system comprising one or more processors and memory to” (par. 0051; ‘The smart controlling device 110 may include a signal receiving unit 210, a controller 220, a signal processing unit 230, a memory 240, a signal outputting unit 250, and the like.’);
“receive data packets corresponding to an input audio signal detected by a sensor of a digital assistant computing device, the data processing system to control a plurality of network connected devices via the digital assistant computing device” (par. 0048; ‘In particular, the smart controlling device 110 can play a role of a controller configured to control external devices within an IoT (Internet of Things) environment.’; par. 0053; ‘The signal receiving unit 210 is configured to transmit the received voice command to the controller 220.’);
“identify a characteristic of the input audio signal based on an amplitude of the input audio signal” (par. 0207; ‘The voice recognition standby state 610 can include a listening state 611 for sensing a voice of a volume equal to or greater than a prescribed volume and a keyword detecting state 612 for detecting a specific word.’);
“select, based on a distance between the plurality of network connected devices and the digital assistant computing device less than or equal to a distance threshold between the digital assistant computing device and the plurality of network connected devices, a network connected device from the plurality of network connected devices to control” (par. 0246; ‘If the command trigger is received at the smart controlling device and it is determined that the first display device 910 is located outside of the predetermined or threshold distance range, the smart controlling device 110 may instead detect a second display device 920 located within the predetermined distance range.’);
“generate, for the network connected device selected based on the distance and the distance threshold, an action data structure (‘first control command’) based on the data packets received from the digital assistant computing device” (par. 0246; ‘The smart controlling device 110 may determine a display power status of the detected second display device 920. If the display power status is off, the smart controlling device transmits a first control command to the second display device to switch the display power status of the second display device to a stand-by mode.’); and
“transmit the action data structure to the network connected device to control the network connected device” (par. 0246; ‘The smart controlling device 110 may determine a display power status of the detected second display device 920. If the display power status is off, the smart controlling device transmits a first control command to the second display device to switch the display power status of the second display device to a stand-by mode.’).

Regarding claims 22 (dep. on claim 21) and 32 (dep. on claim 31), Jeong further teaches:
“the data processing system to receive the data packets responsive to the digital assistant computing device determining the input audio signal satisfies a signal processing threshold” (par. 0207; The voice recognition standby state 610 can include a listening state 611 for sensing a voice of a volume equal to or greater than a prescribed volume and a keyword detecting state 612 for detecting a specific word.’).

Regarding claims 25 (dep. on claim 21) and 35 (dep. on claim 31), Jeong further teaches:
“the data processing system to select the network connected device separated by the digital assistant computing device by the distance less than or equal to the distance threshold” (par. 0246; ‘If the command trigger is received at the smart controlling device and it is determined that the first display device 910 is located outside of the predetermined or threshold distance range, the smart controlling device 110 may instead detect a second display device 920 located within the predetermined distance range.’).

Regarding claims 26 (dep. on claim 21) and 36 (dep. on claim 31), Jeong further teaches:
“the data processing system to determine, based on the amplitude of the input audio signal, to select one network connected device from the plurality of network connected devices to execute a command based on the data packets” (par. 0207; ‘The voice recognition standby state 610 can include a listening state 611 for sensing a voice of a volume equal to or greater than a prescribed volume and a keyword detecting state 612 for detecting a specific word.’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Nachman et al. (US 20160337795 A1).

Regarding claims 23 (dep. on claim 21) and 33 (dep. on claim 31), Jeong further teaches distance threshold (par. 0246; ‘If the command trigger is received at the smart controlling device and it is determined that the first display device 910 is located outside of the predetermined or threshold distance range, the smart controlling device 110 may instead detect a second display device 920 located within the predetermined distance range.’).
However, Jeong does not expressly teach:
“the data processing system to determine the distance threshold based on the characteristic of the input audio signal.” (emphasis added)
Nachman teaches:
“the data processing system to determine the distance threshold based on the characteristic of the input audio signal” (par. 0022; ‘In another example, the proximity threshold may be based on a predefined loudness of a detected voice of the user.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong’s distance threshold by incorporating Nachman’s proximity threshold, which is based on a loudness of input voice, in order to detect what is within a proximity threshold. The combination allows for collaborative and context-based user tracking among various recognized devices of a communication service in order to improve a user's reachability. (Nachman: par. 0011)

Regarding claims 24 (dep. on claim 21) and 34 (dep. on claim 31), the combination of Jeong in view of Nachman further teaches:
“the data processing system to determine the distance threshold based on the amplitude of the input audio signal” (Nachman: par. 0022; ‘In another example, the proximity threshold may be based on a predefined loudness of a detected voice of the user.’).

Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Jain (US 20060085183 A1).

Regarding claims 27 (dep. on claim 21) and 37 (dep. on claim 31), Jeong further teaches:
“receive second data packets corresponding to a second input audio signal” (additional voice commands, par. 0249; ‘If the display power status of the second display device 920 is switched to the stand-by status, the smart controlling device 110 can transmit an additional control command to the second display device 920 to control the display to be power-on or power-off according to whether or not an additional voice command signal is received within a prescribed time.’);
“identify a second amplitude of the second input audio signal” (par. 0207; ‘The voice recognition standby state 610 can include a listening state 611 for sensing a voice of a volume equal to or greater than a prescribed volume and a keyword detecting state 612 for detecting a specific word.’).
However, Jeong does not expressly teach:
“determine, based on the second amplitude of the second input audio signal greater than the amplitude of the input audio signal, a second threshold greater than the distance threshold”; and
“select, based on the second threshold greater than the distance threshold, a second network connected device from the plurality of network connected devices to execute a second action data structure, the second network connected device separated from the digital assistant computing device by a second distance less than or equal to the second threshold, the second distance greater than the distance threshold.”
Jain teaches the idea that the farther away a user is from a device (i.e., second threshold greater than the distance threshold), the louder the user has to talk (i.e., second amplitude of the second input audio signal greater than the amplitude of the input audio signal) (par. 0006; ‘For example, if a user is located at a distance from the device and shouts a command, and the device responds in a normal tone of voice, the user is not likely to hear the response.’; par. 0063; ‘In applications where the users changes his talk mode from shout to normal or walks toward the device, the device can also detect the change in distance as it has general data from past speech samples. In several applications, the device may be stationary. By keep the speech input profile over time, the device can know the general distance of the user.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong’s smart controlling device by incorporating Jain’s shout detection methods in order to determine, based on the second amplitude of the second input audio signal greater than the amplitude of the input audio signal (i.e., shout vs normal), a second threshold greater than the distance threshold (i.e., a distance from a device vs nearby). It would also be obvious to one of ordinary skill to select a different network connected device that is closer to the digital assistant. Jeong similarly does this in par. 0246 (the smart controlling device 110 may instead detect a second display device 920 located within the predetermined distance range). The combination provides a system and method for detecting a whisper or a shout and a user's proximity using multiple detection techniques and subsequently modifying the behavior of a device in response to said whisper detection. (Jain: par. 0002)
 
 
Allowable Subject Matter
Claims 28-30 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Jeong teaches the concept of selecting a plurality of devices to control based on voice command (par. 0234; ‘In some embodiments, the smart controlling device 110 can select a plurality of display devices from among a plurality of the display devices detected in S806.’).
However, after further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, selecting, based on a second amplitude of a second input, multiple network connected devices, as in “select, based on the second amplitude of the second input audio signal, at least two network connected devices from the plurality of network connected devices for execution of a second action data structure”, in combination with the other claimed features. Therefore, the claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-20 of U.S. Patent No. 10971173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to systems to coordinate signal processing among computing devices in a voice-driven computing environment. Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of elements, e.g. signal quality checker and direct action API , etc. (see claim 1 of US Patent) and their functions are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Instant Claims
US Patent Claims
21. A system to coordinate signal processing among computing devices in a voice-driven computing environment, comprising:
	a data processing system comprising one or more processors and memory to;
	receive data packets corresponding to an input audio signal detected by a sensor of a digital assistant computing device, the data processing system to control a plurality of network connected devices via the digital assistant computing device;
	identify a characteristic of the input audio signal based on an amplitude of the input audio signal;
	select, based on a distance between the plurality of network connected devices and the digital assistant computing device less than or equal to a distance threshold between the digital assistant computing device and the plurality of network connected devices, a network connected device from the plurality of network connected devices to control;
	generate, for the network connected device selected based on the distance and the distance threshold, an action data structure based on the data packets received from the digital assistant computing device; and
	transmit the action data structure to the network connected device to control the network connected device.

23. (New) The system of claim 21, comprising: the data processing system to determine the distance threshold based on the characteristic of the input audio signal.
1. A system to coordinate signal processing among computing devices in a voice-driven computing environment, comprising:
	a data processing system comprising one or more processors and memory to execute an orchestrator component and a direct action application programming interface (“API”);
	a digital assistant computing device operational to control a plurality of network connected devices;
	the digital assistant computing device to detect, via a sensor, an input audio signal;
	a signal quality checker of the digital assistant computing device to determine that the input audio signal detected by the sensor of the digital assistant computing device satisfies a signal processing threshold, generate data packets based on the input audio signal, and transmit the data packets to the data processing system;
	the orchestrator component of the data processing system to: receive, from the digital assistant computing device, the data packets generated based on the input audio signal;
	identify a characteristic of the input audio signal based on an amplitude of the input audio signal;
	determine, based on the characteristic of the input audio signal based on the amplitude of the input audio signal, a distance threshold between the digital assistant computing device and the plurality of network connected devices to use to select at least one of the plurality of network connected devices, and a number of network connected devices to select;
	select, based on the number of network connected devices to select and a distance between the plurality of network connected devices and the digital assistant computing device less than or equal to the distance threshold selected based on the characteristic of the input audio signal based on the amplitude of the input audio signal, one or more network connected devices from the plurality of network connected devices to which to transmit an action data structure generated responsive to the input audio signal for execution by the selected network connected device;
	the direct action API to: receive an indication of the one or more network connected devices selected by the orchestrator component based on the number of network connected devices and the distance threshold determined from the characteristic of the input audio signal based on the amplitude of the input audio signal;
	generate, for the one or more network connected devices, the action data structure based on the data packets generated by the digital assistant computing device; and
	transmit the action data structure to the one or more network connected devices to control the one or more network connected devices and cause execution of the action data structure by the one or more network connected devices.
Claims 22-40 
Claims 2-8 and 16-20


Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658